Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 has indicators a, c, d without b. Also, indicators should be removed. 
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 15, 16 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 16 – 18 of U.S. Patent Application No. 17/381472, in view of Babe et al. (US Patent Application Publication 2010/0224210, IDS), hereinafter referred as Babe.
Regarding claim 1, 
Claim 1 of instant application
Claim 1 of patent 10,590,007
  A deposition system for treating human skin comprising: 
	a. an applicator comprising a head and one or more nozzles and 
            a reservoir comprising a skin treatment composition; 
	c. a sensor; 
	d. a CPU; 
	wherein the sensor takes the image of at least 10 μm2 of skin, wherein the CPU analyzes the image to identify one or more skin deviations, and wherein the sensor and/or the CPU is remote from and in wireless communication with the applicator.
  An apparatus for treating human skin comprising: 
	a. an applicator comprising a head and one or more nozzles; 
	b. a reservoir comprising a skin treatment composition that comprises from about 0.01% to about 25% by weight of the composition of a skin care active; 
	c. a sensor; 
	d. a CPU; 
	wherein the sensor takes the image of at least 10 μm2 of skin; the CPU analyzes the image to identify one or more skin deviations.


The claim 1 of instant application discloses each limitation of the claim 1 of patent application 17/381472. The claim 1 of instant application includes an additional limitation of “wherein the sensor and/or the CPU is remote from and in wireless communication with the applicator.” This is obvious in view of Babe.
In a similar field of endeavor Babe discloses a deposition system for treating human skin (abstract). In addition, Babe discloses the system wherein the sensor and/or the CPU is remote from and in wireless communication with the applicator ([0023], wireless communication).
Therefore, it would have been obvious to one of ordinary skill in the art, and the sensor and/or the CPU is remote from and in wireless communication with the applicator. The motivation for doing this is that the CPU can be housed in bigger machine so that the computation can be more powerful.

Regarding claims 15, 16 and 18, they are corresponding to claims 16 – 18 of U.S. Patent Application No. 17/381472, respectively, thus, they are rejected accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 15, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe et al. (US Patent Application Publication 2010/0224210, IDS), hereinafter referred as Babe.

Regarding claim 1, Babe discloses a deposition system for treating human skin (Fig. 1) comprising: 
a. an applicator (Fig. 1, #20, [0021]) comprising a head ([0008], head) and one or more nozzles (Fig. 1, opening #18, [0023]) and a reservoir (Fig. 1, #40, [0023]) comprising a skin treatment composition (Fig. 1, #16, [0023]); 
c. a sensor (Fig. 1, #24, [0023]); 
d. a CPU (Fig. 1, #32, [0023]); 
wherein the sensor takes the image of at least some small area of skin ([0021 – 0023], sense optical attribute of each of a plurality of frexels (1/140 per square mm)), wherein the CPU analyzes the image to identify one or more skin deviations ([0023]), and wherein the sensor and/or the CPU is remote from and in wireless communication with the applicator ([0023], wireless communication).
Babe disclose claimed invention except for the image is at least 10 μm.sup.2.
It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to make an image at least 10 μm.sup.2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 2 (depends on claim 1), Babe discloses the deposition system the CPU analysis instructs the nozzles to selectively deposit on the skin deviations ([0021], [0023], claim 1, sensing and analyzing the skin surface, then apply treatment composition).

Regarding claim 4 (depends on claim 1), Babe discloses the deposition system wherein the CPU is adjacent the sensor and both are remote from and in wireless communication with the applicator (Fig. 1, [0023], wireless communication).

Regarding claim 5 (depends on claim 1), Babe discloses the deposition system wherein the CPU is remote from and in wireless communication with the applicator ([0023], wireless communication).

Regarding claim 15 (depends on claim 1), Babe discloses the deposition system wherein the applicator is a thermal inkjet or piezoelectric printer and cartridge assembly ([0032]), wherein the cartridge assembly comprises a foam core ([0036], foam), solid wax, bladder core, a membrane and combinations of these.

Regarding claim 16 (depends on claim 1), Babe discloses the deposition system wherein the applicator further comprises one or more of an illumination source (Fig. 1, #22, [0024]), a memory unit, or an energy source (Fig. 1, #42, [0024]).

Regarding claim 18 (depends on claim 1), Babe discloses the deposition system wherein the applicator comprises a thermal inkjet printer cartridge ([0032]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Soh (WIPO Patent Application Publication WO 2011/105608).

Regarding claim 3 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the CPU calculates a localized L value of individual pixels or group of pixels in the image; the CPU then compares the local L value to a background L value, calculating the absolute value of the difference between the local lightness value and the background lightness value (ΔL).
However, in a similar field of endeavor Soh discloses a method for image feature identification (Fig. 3). In addition, Soh discloses the method wherein the CPU calculates a localized L value of individual pixels or group of pixels in the image; the CPU then compares the local L value to a background L value, calculating the absolute value of the difference between the local lightness value and the background lightness value (ΔL) (page 6, para. 5, The visual feature amount calculation unit 16 obtains the absolute value of the deference between the lightness L of the character color and the lightness L of the background color).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and calculates a localized L value of individual pixels or group of pixels in the image; the CPU then compares the local L value to a background L value, calculating the absolute value of the difference between the local lightness value and the background lightness value. The motivation for doing this is that the application of Babe can be extended so that visual feature can be easily identified.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Soh, and in further view of Edgar et al. (US Patent Application Publication 2008/0219528, IDS), hereinafter referred as Edgar’528.

Regarding claim 6 (depends on claim 3), Babe fails to explicitly disclose the deposition system wherein the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation.
However, in a similar field of endeavor Edgar’528 discloses a method for image feature identification (Fig. 3). In addition, Edgar’528 discloses the method wherein the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation ([0091 – 0095, 0186, 0206 – 0207]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation. The motivation for doing this is that the application of Babe can be extended so that skin treatment can be accurately performed.

Claims 7 – 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Edgar’528.

Regarding claim 7 (depends on claim 4), Babe fails to explicitly disclose the deposition system wherein the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation.
However, in a similar field of endeavor Edgar’528 discloses a method for image feature identification (Fig. 3). In addition, Edgar’528 discloses the method wherein the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation ([0091 – 0095, 0186, 0206 – 0207]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the CPU monitors the location of the applicator to identify when the applicator is directly over a skin deviation. The motivation for doing this is that the application of Babe can be extended so that skin treatment can be accurately performed.

Regarding claim 8 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the deposition system measures a speed or a rate of change of the speed of the applicator.
However, in a similar field of endeavor Edgar’528 discloses a method for image feature identification (Fig. 3). In addition, Edgar’528 discloses the method measures a rate of change of the speed of the applicator ([0095], acceleration is a rate of change of the speed of the applicator).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and measures a speed or a rate of change of the speed of the applicator. The motivation for doing this is that the application of Babe can be extended so that skin treatment can be accurately performed.

Regarding claim 9 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the starting location of the applicator is known.
However, in a similar field of endeavor Edgar’528 discloses a method for image feature identification (Fig. 3). In addition, Edgar’528 discloses the method wherein the starting location of the applicator is known ([0091 – 0095, 0186, 0206 – 0207], since location is tracked, thus the starting location of the applicator is known).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the starting location of the applicator is known. The motivation for doing this is that the application of Babe can be extended so that skin treatment can be accurately performed.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Edgar’528, and in further view of Eckhouse et al. (WIPO Patent Application Publication WO 2011/067761), hereinafter referred as Eckhouse.

Regarding claim 10 (depends on claim 8), Babe fails to explicitly disclose the deposition system wherein the applicator moves at a speed controlled by the CPU.
However, in a similar field of endeavor Eckhouse discloses a skin treatment device (Fig. 1). In addition, Eckhouse discloses the device wherein the applicator moves at a speed controlled by the CPU ([0099]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the applicator moves at a speed controlled by the CPU. The motivation for doing this is that the application of Babe can be extended so that the movement of applicator can be controlled as automation.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Aoki (US Patent Application Publication 2013/0271484).

Regarding claim 11 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the sensor is remote and located in a cellular phone, a tablet computing device, a laptop computer, a desktop computer, a heads-up display capable of projecting an image, and/or in a visual display unit.
However, in a similar field of endeavor Aoki discloses a device for skin treatment (abstract). In addition, Aoki discloses the device wherein the sensor is remote and located in a cellular phone, a tablet computing device, a laptop computer, a desktop computer, a heads-up display capable of projecting an image, and/or in a visual display unit ([0010 – 0011, 0119, 0149]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the sensor is remote and located in a cellular phone, a tablet computing device, a laptop computer, a desktop computer, a heads-up display capable of projecting an image, and/or in a visual display. The motivation for doing this is that the application of Babe can be extended so that various types of devices can be used.

Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Edgar et al. (US Patent Application Publication 2008/0194971, IDS), hereinafter referred as Edgar’971.

Regarding claim 12 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the wireless communications occurs via a Wireless Local Area Network (WLAN), a Wireless Personal Area Network (WPAN), Near Field Communication technology (NFC), Radio Frequency Identification communication technology (RFID), a piconet computer network, Bluetooth technology, and combinations of these.
However, in a similar field of endeavor Edgar’971 discloses a device for skin treatment (abstract). In addition, Edgar’971 discloses the device comprises the wireless communications occurs via a Wireless Local Area Network (WLAN) ([0045], LAN, wireless network).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and comprises Wireless Local Area Network (WLAN). The motivation for doing this is that the application of Babe can be extended so that various network system can be used.

Regarding claim 13 (depends on claim 10), Babe fails to explicitly disclose the deposition system wherein the wireless communication between the apparatus and the sensor is in further communication with the internet, a cloud-based computing environment, a private server, a public server, a display, or combinations of these.
However, in a similar field of endeavor Edgar’971 discloses a device for skin treatment (abstract). In addition, Edgar’971 discloses the device wherein the wireless communication between the apparatus and the sensor is in further communication with the internet, a cloud-based computing environment, a private server, a public server, a display, or combinations of these ([0035, 0045]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the wireless communication between the apparatus and the sensor is in further communication with the internet, a cloud-based computing environment, a private server, a public server, a display, or combinations of these. The motivation for doing this is that the application of Babe can be extended so that various network system can be used.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Edgar et al. (US Patent Application Publication 2009/0025747, IDS), hereinafter referred as Edgar’747.

Regarding claim 14 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the sensor is a camera capable of taking continuous images at a rate of at least 4 frames per second.
However, in a similar field of endeavor Edgar’747 discloses a device for skin treatment (abstract). In addition, Edgar’747 discloses the device comprises a camera capable of taking continuous images at a rate of at least 4 frames per second ([0217], [0224]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and taking continuous images at a rate of at least 4 frames per second. The motivation for doing this is that the application of Babe can be extended to take sufficient frames images to analyze.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Soh, in further view of Zouridakis (US Patent Application Publication 2014/0036054, IDS) and Sasaki (US Patent Application Publication 2014/0267841).

Regarding claim 17 (depends on claim 3), Babe fails to explicitly disclose the deposition system wherein the background lightness is preselected by a user of the system, calculated from one or more images taken of the skin during a treatment cycle, or calculated for each image taken from pixels within each image taken.
However, in a similar field of endeavor Zouridakis discloses a method for screening and diagnosing skin lesions and plant diseases (title, abstract). In addition, Zouridakis discloses the method wherein the background lightness is calculated from one or more images taken of the skin during a treatment cycle, or calculated for each image taken from pixels within each image taken ([0015], [0057] – [0060], [0063], [0070], [0201] – [0209],  compare to luminance and color value of background, to identify them as a higher or as a lower intensity region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and calculate the background lightness from one or more images taken of the skin during a treatment cycle, or calculated for each image taken from pixels within each image taken. The motivation for doing this is that the application of Babe can be improved by using detection, analysis and classification of skin lesions method provided by Zouridakis, as disclosed by Zouridakis ([0009]).
However. Zouridakis fails to explicitly disclose the background lightness is preselected by a user of the system.
However, in a similar field of endeavor Sasaki discloses a method for image processing (title, abstract). In addition, Sasaki the method wherein the background lightness is preselected by a user of the system ([0047], preset target luminance value for the background area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and preselected background lightness by a user of the system. The motivation for doing this is that the background can be easily identified with regarding a reference value.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Ladva et al. (US Patent Application Publication 2014/0345863), hereinafter referred as Ladva.

Regarding claim 19 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the treatment composition comprises particles and have a particle settling rate of less than 0.03 mm per day at 25° C. and 1 atm pressure.
However, in a similar field of endeavor Ladva discloses a electromagnetically active slurries (abstract). In addition, Ladva discloses the treatment composition comprises particles and have a particle settling rate of less than 0.01 mm per hour at 25° C. and 1 atm pressure ([0053 - 0056).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the treatment composition comprises particles and have a particle settling rate of less than 0.01 mm per hour at 25° C. and 1 atm pressure. The motivation for doing this is that the application of Babe can be extended so that a stabilized treatment composition can be applied.
Ladva disclose claimed invention except for the particle settling rate of less than 0.03 mm per day. It would have been obvious to one having ordinary skill before the effective filing date of the claimed invention to make the particle settling rate of less than 0.03 mm per day, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Babe in view of Wang et al. (US Patent Application Publication 2011/0244008), hereinafter referred as Wang.

Regarding claim 20 (depends on claim 1), Babe fails to explicitly disclose the deposition system wherein the treatment composition comprises particles which have a refractive index of between about 1.1 and about 5.0.
However, in a similar field of endeavor Wang discloses a cosmetic composition (abstract). In addition, Wang discloses the composition comprises particles which have a refractive index of between about 1.1 and about 5.0 (page 6, table 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Babe, and the composition comprises particles which have a refractive index of between about 1.1 and about 5.0. The motivation for doing this is that the application of Babe can be extended to achieve an excellent ultraviolet and infrared protection function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QIAN YANG/Primary Examiner, Art Unit 2668